Exhibit 10.23

 

MUTUAL SERVICES AGREEMENT

 

THIS MUTUAL SERVICES AGREEMENT (this “Agreement”) dated as of the 22nd day of
December, 2017, but effective as of March 31, 2017 is by and between RAMACO
DEVELOPMENT, LLC, a Delaware limited liability company (together with its
parent, Ramaco Resources, Inc. and its subsidiaries and affiliates,
“Development”), and RAMACO COAL, LLC, a Delaware limited liability company
(together with its subsidiaries and affiliates, “Coal”) Each of Coal and
Development may be referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Development employs experienced managerial, administrative and other
similar type employees with expertise and skills relating to the development
administration, and management of real property;

 

WHEREAS, Coal employs experienced managerial, administrative and other similar
type employees with expertise and skills relating to the development
administration, and management of coal related assets;

 

WHEREAS, both parties desire to avail themselves of the services of such
employees to each other party in the conduct of their respective businesses on
an as-needed consulting basis; and

 

WHEREAS, Coal and Development will continue to operate as separate and
autonomous entities through their respective officers and members.,

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
undertakings herein contained, it is agreed as follows:

 

1.    Term and Termination. This Agreement shall be for an initial term of one
(1) year (the “Initial Term”) and shall be automatically renewed from year to
year thereafter (each, a “Renewal Term”) unless either party hereto notifies the
other party in writing, at least thirty (30) days prior to the end of the
Initial Term or any Renewal Term, of its desire to terminate the Agreement.
Notwithstanding anything herein to the contrary, if either party shall breach
any of the terms of this Agreement and said breach shall remain uncured for a
period greater than fifteen (15) days after the breaching party receives notice
of such breach from the non-breaching party, then the non-breaching party shall
have the right to immediately terminate this Agreement by written notice to the
breaching party.

 

2.    Services Defined. Each party agrees to make its employees, subject to
availability, perform, the services indicated below (the "Services"). It is
expressly agreed and understood that for purposes of this Agreement, the
Services undertaken by each party shall be in the capacity of an independent
contractor and that any services performed pursuant to this Agreement may be
accepted or rejected by either party at its sole discretion. A non-exclusive
list of services which might be provided shall include:

 

 

(a)

Technical and administrative support of the acquisition, leasing, maintenance,
development, and divestiture of coal assets or properties;

 

 

(b)

Professional engineering and geological services (including, surveying, mapping,
estimates and royalty calculations) of real property;

 

 

(c)

Financial, investment banking or related accounting services;

 

 

(d)

Administrative, IT, legal, clerical, janitorial, security and warehouse
management services; and

 

 

(e)

Any other services that either Party may reasonably request from time to time
which are (i) consistent with the provisions of this Agreement, (ii) generally
performed by similar businesses, and (iii) consistent with good business
practices.

 

3.    Materials and Supplies and Contracted Services. Each Party shall be
responsible for the actual cost of any of materials and supplies used or
consumed by it in the provision of the Services, without mark-up. Each Party
shall also be responsible for the actual cost of any contracted services that it
utilizes in performance of the Services, without mark-up. If the allocation of
the cost of any of these materials and supplies or contracted services is
necessary because such costs are common to the Services and other operations of
either Party, then the amount allocated to each Party shall be reasonably and
equitably determined. Nothing in this Section 5 shall modify in existing or
hereafter executed leases and other agreements between Development and Coal.

 

 

Intercompany

Mutual Services Agreement

 

1

--------------------------------------------------------------------------------

 

 

4.    [Intentionally omitted.]

 

5.    Invoicing and Payment. In addition to the costs described in Sections 4
and 5 above for which a Party is responsible, each Party shall submit a
statement to the other Party of the percentage of each of its employees’ time
utilized in performing Services for the other Party on a quarterly basis. Each
Party shall pay the other Party a fee calculated as the annual base salary of
each employee providing Services pursuant to this Agreement multiplied by the
percentage of time for each such employee submitted in the quarterly statement.
The Parties shall evaluate the costs associated with the provision of the
Services on an annual basis or more frequently if warranted by a change in
circumstances and if such evaluation results in a change in the cost of the
Services, the requesting Party shall provide written notification of the change
to the other Party, and the change in the cost of the Services shall go into
effect the following calendar quarter after the provision of such notice. Each
Party shall submit its written statement to the other Party quarterly for the
cost of Services, as determined under this Section 7, as well as the costs
described in Sections 4 and 5 above for which the other Party is responsible.
The invoiced Party shall pay the invoicing Party within thirty (30) days of
receipt of such statement. Payment may be effected by netting each Party’s
invoice. If at any time during the Initial Term or Renewal Term, the Parties
share the services of a common agent or contractor to manage their respective
treasury and accounting functions, that agent or contractor shall be authorized
to record the appropriate payable and receivable on the accounts maintained for
the parties in lieu of the invoicing and payments required under this Agreement.

 

 

6.    Confidential Information. The terms and conditions set forth in this
Agreement are considered by both Parties to be confidential. Neither Party shall
disclose any such information to any third party without the advance written
consent of the other Party, except where such disclosure may be required by law
or is necessary to assert a claim or defense in judicial or administrative
proceedings, in which event the Party desiring to make the disclosure shall
advise the other Party in advance in writing and shall cooperate to the extent
practicable to minimize the disclosure of any such information.

 

7.

General.

 

 

(a)

Notice. Any notice, request or approval or other document required or permitted
to be given under this Agreement shall be in writing unless otherwise provided
herein; and shall be deemed to have been sufficiently given if delivered in
person, transmitted by telegraph, or dispatched in the U.S. mails, postage
prepaid, for mailing by first-class, certified or registered mail, return
receipt requested, or by nationally recognized overnight courier service,
addressed as follows:

 

If to Development, addressed to:

Ramaco Development, LLC

301 RHL Blvd., 2nd Floor

S. Charleston, WV 25309

Attention: Michael Bauersachs

 

If to Coal, addressed to:          

Ramaco Coal, LLC

250 West Main Street, Suite 1800

Lexington, KY 40507

Attention: Randall Atkins

 

 

(b)

Assignment. Neither Party may assign or transfer, by operation of law or
otherwise, any of its rights or obligations under this Agreement to any third
party without the prior written consent of the other party, except pursuant to
an assignment of its interest hereunder to any affiliate. Any transfer of all or
substantially all of a Party’s business or assets, whether by merger,
consolidation, sale of assets, sale of stock or otherwise, without seeking the
prior written consent of the other Party, will be null and void.

 

 

Intercompany

Mutual Services Agreement

 

2

--------------------------------------------------------------------------------

 

 

 

(c)

Arbitration. Any controversies or claims arising out of or relating to this
Agreement or the breach hereof which are not resolved by negotiations between
the Parties shall be resolved by arbitration in accordance with Commercial
Arbitration Rules of the American Arbitration Association; provided, however,
the arbitrator selected shall be a person knowledgeable of the subject matter of
the arbitration. Judgment may be entered on the award in any court having
jurisdiction. Either Party may determine, in its sole discretion that
negotiations, or continued negotiations, would be unavailing and may then
proceed to demand arbitration. Unless otherwise agreed in writing by the
Parties, performance of their respective obligations under this Agreement shall
be continued in full by the Parties during the arbitration process. The Parties
stipulate that this Agreement constitutes a contract evidencing a transaction
involving commerce and that this Section is enforceable under the Federal
Arbitration Act (9 U.S.C. §§ 1 et seq).

 

 

(d)

Liability and Indemnification. As between the Parties hereto, neither Party
shall be liable to the other for the death of or injury to any employee of the
other, or loss of or damage to the property of the other, unless caused solely
by its own negligence or willful action. Each Party shall indemnify the other
against any liability for any loss, damage, or injury suffered by any third
party and arising out of its performance of this Agreement where such loss is
caused solely by its own negligence or willful action, and the parties shall
bear in proportion to its fault, as determined by final judgment or arbitration
award, liability for such loss, damage or injury where caused by their joint
negligence or willful actions; provided, however, neither Party shall be liable
for punitive damages to the other Party, except to the extent awarded to a third
party. The Parties acknowledge that they are Parties to various leases,
subleases and other agreements, and that this provision shall not supersede or
modify any of such separate agreements.

 

 

(e)

Governing Law. All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by the internal
laws of the State of Delaware, without giving effect to any choice of law
provisions thereof.

 

 

(f)

No Third-Party Beneficiaries. This Agreement is not intended to create any
third-party beneficiary rights in any person not a party to this Agreement,
regardless of whether any other person may be named herein.

 

 

(g)

Severability. The provisions of this Agreement are severable and if any one or
more of such provisions are determined to be void or unenforceable, in whole or
in part, the remaining provisions of this Agreement shall nevertheless be
binding and enforceable.

 

 

(h)

Amendments. No amendment or modification of this Agreement shall be binding
unless made by a written instrument of equal formality with this Agreement and
signed by both parties.

 

 

(i)

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof, supersedes all prior
negotiations, understandings and writings between the Parties as to the matters
covered herein.

 

 

Intercompany

Mutual Services Agreement

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in
duplicate, effective as of the day and year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

RAMACO DEVELOPMENT, LLC

 

 

______/s/ Michael D. Bauersauchs______________________________

By: Michael D. Bauersachs

Its: President

 

 

RAMACO COAL, LLC

 

 

_____/s/ Randall W. Atkins____________________________________

By: Randall W. Atkins

Its: CEO and Chairman

 

 

Intercompany

Mutual Services Agreement

 

4